Citation Nr: 1518164	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-20 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right knee, status post right patellectomy to include fracture of the right tibula/fibula.

2. Entitlement to an initial rating in excess of 10 percent for degenerative changes of the left knee, to include residuals of a left fibula fracture.


REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to February 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In July 2014, the Veteran testified before the undersigned Veterans Law Judge via live videoconference.  By a September 2014 letter (VBMS), the Veteran was informed that due to a technological malfunction, a transcript of the July 2014 Board hearing was unable to be prepared.  The Veteran was given the option to have another hearing.  By an October 2014 letter, the Veteran declined another hearing and authorized the Board to consider his appeal based on the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted that his service-connected bilateral knee disability has worsened since his last VA examination in February 2011.  The Veteran is qualified, as a lay person, to report increasing symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Likewise, where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  Thus, as his last VA examination was conducted over four years ago and due to the Veteran's assertions that his bilateral knee disability has worsened in the interim, a new VA examination is required.

As the matter is being remanded, updated VA treatment records should be obtained.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file records of the Veteran's treatment for his bilateral knee disabilities from the VA Northern Indiana Health Care System-Marion dated from June 2014 through the present. 

All efforts to obtain these records must be documented in the claims file. Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2. Schedule the Veteran for a VA examination to determine the current severity of his bilateral knee disabilities.  

Any and all studies, tests, and evaluations deemed necessary by the examiner must be performed.  The examiner must review all pertinent records associated with the claims file and comment on the current severity of the Veteran's service-connected bilateral knee disabilities. Specifically, the examiner must undertake range of motion studies of the Veteran's right and left knees and comment on the degree of disability due to functional losses such as pain, weakness, etc.  All functional losses must be equated to additional loss of motion (beyond that shown clinically).  In addition, the examiner must elicit information as to the frequency, duration, and severity of any associated symptomatology, to include recurrent subluxation or lateral instability; dislocated semilunar cartilage with episodes of locking, pain, and effusion of the joint; impairment of the tibia and fibula (nonunion or malunion); and ankylosis.

3. If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

